DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0314432 A1) and Andersson (US 2009/0257492 A1).
Regarding claim 1, the combination of Wang and Andersson teaches or suggests a weighted prediction method for multi-hypothesis encoding, comprising: determining a first target prediction block of a picture block to be processed based on an inter prediction mode (Wang, ¶ 0009:  teaches determining an inter-prediction block and an intra prediction block for generating a combined prediction wherein the combined intra-inter prediction (conventionally termed CIIP) is achieved by weighting each prediction using weighting coefficients); determining a second target prediction block of the picture block based on an intra prediction mode (Wang, ¶ 0009:  teaches determining an inter-prediction block and an intra prediction block for generating a combined prediction wherein the combined intra-inter prediction (conventionally termed CIIP) is achieved by weighting each prediction using weighting coefficients); determining, based on indication information in a bitstream, weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode (Wang, ¶ 0009:  teaches determining an inter-prediction block and an intra prediction block for generating a combined prediction wherein the combined intra-inter prediction (conventionally termed CIIP) is achieved by weighting each prediction using weighting coefficients; Wang, ¶ 0038:  teaches the distortion statistics of the intra and inter predictions are stored and evaluated to determine the weighting coefficients such that the determination is based on the intra or inter indication in the bitstream; Wang does not appear to teach any further information on whether the coefficients may otherwise be signaled implicitly or explicitly based on bitstream information; Andersson, ¶ 0054:  teaches the weighting factor modifier for CIIP can be based on either implicit or explicit signaling determined from indications in the bitstream); and obtaining a prediction value of the picture block by weighting a first pixel value of the first target prediction block and a second pixel value of the second target prediction block based on the weight coefficients (Wang, ¶ 0022 and Formula 1:  teaches that the pixels of the current block are predicted by weighting intra pixels and inter pixels).
One of ordinary skill, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang, with those of Andersson, because both references are drawn to the same field of endeavor (CIIP) and because Andersson teaches it was within the level of skill in the art to either implicitly or explicitly signal information regarding which weights to apply to the inter prediction and the intra prediction.  Therefore, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wang and Andersson used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Wang and Andersson teaches or suggests the method according to claim 1, wherein the indication information corresponds to different weight coefficient combinations in different cases, and wherein the weight coefficient combination comprises the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode (Examiner notes the different cases can be interpreted to be the distance from the intra predictor; Andersson, ¶ 0012:  teaches the weights can be determined based on distance from the intra predictor; while not officially relied upon, see Chiang, Section 2.3:  describing the weights 6, 5, 3, 2 as distance moves away from the intra predictor).
Regarding claim 5, the combination of Wang and Andersson teaches or suggests the method according to claim 1, wherein the indication information in the bitstream comprises a weight indicator bit of slice header information in the bitstream; and correspondingly, the determining weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: determining, based on the weight indicator bit of the slice header information, the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode (Andersson, ¶¶ 0004 and 0006:  teaches weights are known to be provided in slice headers; see also Andersson, ¶¶ 0040, 0053 and 0054).
Regarding claim 6, the combination of Wang and Andersson teaches or suggests the method according to claim 5, wherein the determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: when the weight indicator bit of the slice header information is a first indication value, determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode as M1 and N1 respectively; or when the weight indicator bit of the slice header information is a second indication value, determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode as M2 and N2 respectively, wherein a ratio of M1 to N1 is less than a ratio of M2 to N2, and M1, M2, N1, and N2 are positive integers (Examiner finds the skilled artisan would be led to develop two different sets of weights based on whether it is more desirable to emphasize the contribution of the intra predictor or the inter predictor; Wang, ¶ 0009:  teaches that it is desirable to relate the weighting factors to the distortion statistics of each of the modes, intra and inter).
Regarding claim 7, the combination of Wang and Andersson teaches or suggests the method according to claim 1, wherein the indication information in the bitstream comprises a weight indicator bit of largest coding unit (LCU) information in the bitstream; and wherein correspondingly, the determining weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: determining, based on the weight indicator bit of the LCU information, the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode (Andersson, ¶ 0040:  teaches the weighting factors can be at really any granularity including sequence, picture, slice, LCU, CU, etc.).
Regarding claim 8, the combination of Wang and Andersson teaches or suggests the method according to claim 7, wherein the determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: when the weight indicator bit of the LCU information is a third indication value, setting the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode to M1 and N1 respectively; or when the weight indicator bit of the LCU information is a fourth indication value, setting the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode to M2 and N2 respectively, wherein a ratio of M1 to N1 is less than a ratio of M2 to N2, and M1, M2, N1, and N2 are positive integers (Examiner finds the skilled artisan would be led to develop two different sets of weights based on whether it is more desirable to emphasize the contribution of the intra predictor or the inter predictor; Wang, ¶ 0009:  teaches that it is desirable to relate the weighting factors to the distortion statistics of each of the modes, intra and inter).
Regarding claim 9, the combination of Wang and Andersson teaches or suggests the method according to claim 1, wherein the indication information in the bitstream comprises a weight indicator bit of slice header information and a weight indicator bit of coding unit (CU) information in the bitstream; and wherein correspondingly, the determining weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: determining, based on the weight indicator bit of the slice header information, weight coefficient sets respectively corresponding to the inter prediction mode and the intra prediction mode; and respectively determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode from the weight coefficient sets based on the weight indicator bit of the CU information (Andersson, ¶ 0040:  teaches the weighting factors can be at really any granularity including sequence, picture, slice, LCU, CU, etc.).
Regarding claim 10, the combination of Wang and Andersson teaches or suggests the method according to claim 9, wherein a weight coefficient set corresponding to the inter prediction mode and a weight coefficient set corresponding to the intra prediction mode are respectively determined as a fifth set and a sixth set based on the weight indicator bit of the slice header information; and wherein the determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: when the weight indicator bit of the CU information is a fifth indication value, respectively determining a weight coefficient corresponding to the inter prediction mode and a weight coefficient corresponding to the intra prediction mode from the fifth set and the sixth set based on the fifth indication value; or when the weight indicator bit of the CU information is a sixth indication value, respectively determining a weight coefficient corresponding to the inter prediction mode and a weight coefficient corresponding to the intra prediction mode from the fifth set and the sixth set based on the sixth indication value, wherein a ratio of the weight coefficient of the inter prediction mode determined based on the fifth indication value to the weight coefficient of the intra prediction mode determined based on the fifth indication value is less than a ratio of the weight coefficient of the inter prediction mode determined based on the sixth indication value to the weight coefficient of the intra prediction mode determined based on the sixth indication value (Examiner finds the skilled artisan would be led to develop two different sets of weights based on whether it is more desirable to emphasize the contribution of the intra predictor or the inter predictor; Wang, ¶ 0009:  teaches that it is desirable to relate the weighting factors to the distortion statistics of each of the modes, intra and inter).
Regarding claim 11, the combination of Wang and Andersson teaches or suggests the method according to claim 10, wherein the indication information in the bitstream further comprises the weight indicator bit of the slice header information in the bitstream; and wherein when the weight indicator bit of the slice header information is a first indication value, the fifth set comprises M1 and M2, and the sixth set comprises N1 and N2; or when the weight indicator bit of the slice header information is a second indication value, the fifth set comprises M3 and M4, and the sixth set comprises N3 and N4, wherein a ratio of M1 to N1 is less than a ratio of M3 to N3, a ratio of M2 to N2 is less than a ratio of M4 to N4, and M1, M2, M3, M4, N1, N2, N3, and N4 are positive integers (Examiner finds the skilled artisan would be led to develop two different sets of weights based on whether it is more desirable to emphasize the contribution of the intra predictor or the inter predictor; Wang, ¶ 0009:  teaches that it is desirable to relate the weighting factors to the distortion statistics of each of the modes, intra and inter).
Regarding claim 12, the combination of Wang and Andersson teaches or suggests the method according to claim 1, wherein the inter prediction mode is a merge mode (Wang, ¶ 0044:  teaches the inter prediction is contemplated to be merge mode).
Claim 14 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 17 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 18 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but is drawn to the corresponding decoding device rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Andersson, and Chiang (US 2019/0052886 A1) (herein “Chiang-1”). 
Regarding claim 3, the combination of Wang, Andersson, and Chiang-1 teaches or suggests the method according to claim 1, wherein the indication information comprises reference picture queue information used to indicate a reference picture queue corresponding to the picture block; and wherein the determining weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: determining, based on the reference picture queue information, encoding configuration information corresponding to the picture block; and determining, based on the encoding configuration information corresponding to the picture block, the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode (Examiner notes the picture order count (POC) or other index information can be used to identify how far away a reference picture is away from the current picture and further notes that further away reference pictures are often less similar to the current picture such that larger distortion is expected; Wang, ¶ 0037–0038:  teaches the distortion statistics are obtained for inter-predictors and are used to determine weights, which Examiner finds the skilled artisan would find an equivalent to the claimed reference picture queue information; However, Wang does not explicitly disclose the claimed reliance on the reference picture queue information, thus reliance on the teachings of Chiang-1; Chiang-1, ¶ 0037:  teaches the inter prediction from the merge candidate list can include merge candidates derived using scaled bi-predictive pictures, which the skilled artisan knows can be scaled according to reference picture distance such that a close reference picture receives a higher weight than a more distance picture).
One of ordinary skill, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang and Andersson, with those of Chiang-1, because all three references are drawn to the same field of endeavor (CIIP) and because Chiang teaches the inter predictor comes from the “merge-indexed predictor” which can include scaled merge candidates.  Therefore, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wang, Andersson, and Chiang-1 used in this Office Action unless otherwise noted.
Claim 16 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Andersson, and Chiang et al., “CE10.1.1: Multi-hypothesis prediction for improving AMVP mode, skip or merge mode, and intra mode,” JVET-L0100-v3, 12th Meeting:  Macao, CN October 2018 (herein “Chiang-2”).
Regarding claim 4, the combination of Wang, Andersson, and Chiang-2 teaches or suggests the method according to claim 3, wherein the determining the weight coefficients respectively corresponding to the inter prediction mode and the intra prediction mode comprises: when the encoding configuration information corresponding to the picture block represents one of a low delay configuration, a P slice only configuration, or a B slice only configuration, determining the weight coefficients corresponding to the inter prediction mode and the intra prediction mode as M1 and N1 respectively, wherein M1 is not equal to N1 (Chiang-2, Section 2.3:  teaches intra and inter weights that are not equal although some circumstances warrant equal weight).
One of ordinary skill, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang and Andersson, with those of Chiang-2, because all three references are drawn to the same field of endeavor (CIIP) and because Chiang-2 teaches weights would be unequal in many circumstances.  Therefore, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wang, Andersson, and Chiang-2 used in this Office Action unless otherwise noted.
Regarding claim 13, the combination of Wang, Andersson, and Chiang-2 teaches or suggests the method according to claim 1, wherein the intra prediction mode is a planar mode (Chiang-2, Section 2.4:  discusses both merge and planar modes for inter and intra respectively being contemplated scenarios).
Claim 19 lists the same elements as claim 12 and 13, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claims 12 and 13 apply to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang et al., “CE10.1.1: Multi-hypothesis prediction for improving AMVP mode, skip or merge mode, and intra mode,” JVET-L0100-v3, 12th Meeting:  Macao, CN October 2018.  Section 2.3 teaches combined intra inter prediction.
Chiang (US 2019/0052886 A1) teaches CIIP and merge mode having scaled inter predictions as merge candidates.
Cha et al., “Improved Combined Inter-Intra Prediction Using Spatial-Variant Weighted Coefficient,” 2011 IEEE International Conference on Multimedia and Expo, 2011, pp. 1-5.
Chen et al., “Algorithm description for Versatile Video Coding and Test Model 3 (VTM 3),” JVET-L1002-v1, 12th Meeting:  Macao, CN, October 2018.  Section 3.4.10 et seq. teach CIIP and gives a good explanation of the proposal of Chiang during the same meeting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481